112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eric JOHNSON, Plaintiff-Appellant,v.STATE OF CALIFORNIA;  K. Miller, MTA, Defendants-Appellees.
No. 96-16654.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Eric Johnson, a California state prisoner, appeals pro se the district court's summary judgment in favor of Kathryn Miller, a medical technical assistant at the California State Prison--Sacramento, in Johnson' § 42 U.S.C. § 1983 action alleging that Miller was deliberately indifferent to Johnson's serious medical needs by intentionally failing to submit to the prison dental department dental care request slips Johnson had given to her.


3
We affirm for the reasons set forth in the magistrate judge's Findings and Recommendations filed May 20, 1996 and adopted in full by the district judge in an order dated July 17, 1996.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3